Title: To Thomas Jefferson from Edmund Bacon, 29 January 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 29th. January 1808
                  
                  I am Truly sorry to inform you of our Misfortune of both looseing the Mill dam and the Canel brakeing by the fresh of last week about one third of the dam are Gone, I am in hopes we shall be able to Keep the mills at wirk by puting rocks in the sloose so as to throw the Water in the Canel, the dam broke in the same manner it did before leaving apart on each shore. I dont think Sir we shall ever keep the dam with out Pinging down to the rocks. we Can rebuild it againe our selves with your Direction in any maner you wish without hireing. the race broke at the waiste two days after the water Got to its higth the Millers went up and raised the head gate to try to Grind and when returned found the water two high in the tale race and did not Go up and shet down the head Gate by which means broke the Canel at the flud Gate, but that I have this week mended againe the river Keeping up Prevents my noing at present how much wirk it would take to turn in the water to the mill as I am rather in hopes some part of the uper side of the dam are yet remaining—Thare can be no stopage to the rent of the mill because the river Keeping up has Kep the wheels drowned and from the present situation I hope when the water falls the mills will not lack for water—With puting in the slope a few rocks I hope the mill Will be able to Grind, The tole mill has never stoped except when the wheel drown’d with back water,
                  I have about 220 feet of the Garden leaveled. and by raiseing the level could soon Get it done if it was not for those Jobs which take me away from  leaveling. I have 163 Cords Cole wood Cut and the reason I quit Cuting was because in time of snows I could cut better than do any other wirk, Jerry Got home with your horse last Sunday. he is a very Good horse but not neare as fat as you would wish him. all attention shall be paid to him to have him in the best auder for you when you come home
                  I never could Get Maddox to set in about the Job at the head of the Canel untill now he Says he is ready and he and myself went thare and found that the whole wood of the Gate would have to be made higher or the Gate could not shut and open because the walls would be a Graite peace highir than the wood part. we refused his siting in to wirk untill you could Direct whither a wall 4 feet thick on low side would not Answer in stead of two walls the one on the low side would not inter feare with Opening the Gate and we Concludeed to Get your direction about it 
                  I am Dr Sir your Ob. St.
                  
                     E Bacon 
                     
                  
               